IIV7-I*
CCA #      13-13-00318-CR                           OFFENSE:   Aggravated Assault


STYLE:     JUAN MEDINA v. THE STATE OF TEXAS        COUNTY:    Nueces


TRIAL COURT:            117th District Court             DATE: August 14. 2014
                        12-CR-4359-B                    JUDGE: Gina M. Benavides
TRIAL COURT #:
TRIAL COURT JUDGE:      Hon. Sandra Watts
DISPOSITION: AFFIRMED

DATE:
JUSTICE: _                          PC      .s_x_
PUBLISH:                           DNP:        X


                                                        SUPP CLK RECORD.
CLK RECORD:
                                                        SUPPRPTRECORD.
RPT RECORD:

STATE BR: _                                             SUPPBR_
                                                          PROSE BR
APPBR:




                             IN THF COURT OF CRIMINAL APPEALS

                                                        CCA#



                                 Petition                  Disposition:
             PRO SE
 FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

                                                          JUDGE:

                                                           SIGNED:.                      PC:.

                                                          PUBLISH:                      DNP:
 JUDGE:           TJ+   UJjtAArfW—


                    MOTION FOR REHEARING IN                MOTION FOR STAY OF MANDATE IS:
                                                                                   ON      .    :
 CCA IS:                   ON__
                                                           JUDGE:
 JUDGE: